UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 3, 2013 CHINA XD PLASTICS COMPANY LIMITED (Exact Name of Registrant as Specified in Its Charter) Nevada 001-34546 04-3836208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of Principal Executive Offices) (86) 451-8434-6600 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On December 3, 2013, China XD Plastics Company Limited (the “Company”) held its 2013 Annual Meeting of Stockholders (the “Annual Meeting”), for the purpose of: (i) electing eight (8) directors and (ii) ratifying the appointment of KPMG as the Company’s independent registered certified public accountant for the fiscal year ending December 31, 2013. For more information on the proposals described below, please refer to the Company’s proxy statement dated November 20, 2013. As of November 11, 2013, the record date for the Annual Meeting, there were a total of 47,868,772 shares of common stock, par value $0.0001 per share (the “Common Stock”), 1,000,000 shares of series B preferred stock, par value $0.0001 per share (the “Series B Preferred Stock”), and 16,000,000 shares of series D preferred stock, par value $0.0001 per share (the “Series D Preferred Stock”) issued and outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 36,572,627 shares of Common Stock, 1,000,000 shares of Series B Preferred Stock, and 16,000,000 shares of Series D Preferred Stock, collectively representing an approximately 89.39% of the combined voting power of all classes of stock entitled to vote, were represented in person or by proxy, and therefore a quorum was present. The voting results for each of the proposals voted upon are as follows: Proposal 1 — Election of Directors The eight (8) nominees proposed by the Board of Directors were elected to serve as directors until the Company’s Annual Meeting of Stockholders to be held in 2014 and until each director’s successor is duly elected and qualified. The voting results for each nominee were as follows: Nominee For Against Abstain Jie Han Taylor Zhang Qingwei Ma Lawrence W. Leighton Linyuan Zhai Feng Li Homer Sun* 0 0 Jun Xu* 0 0 * Homer Sun and Jun Xu were voted on solely by the holders of Series D Preferred Stock. Proposal 2 — Ratification of Appointment of KPMG as the Company’s Independent Auditor Stockholders ratified the appointment of KPMG as the Company’s independent registered certified public accountant for the fiscal year ending December 31, 2013. The proposal received the following final voting results: 52,570,459 for, 2,000 against, and 168 abstentions. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Exhibit Description Press Release dated December 4, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 4, 2013 CHINA XD PLASTICS COMPANY LIMITED By: /s/ Jie Han Name: Jie HAN Title: Chief Executive Officer
